Citation Nr: 0841668	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as jungle rot.

2.  Entitlement to service connection for metastatic squamous 
cell carcinoma, to include as due to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied service 
connection for the above claims.

The veteran and his spouse appeared before the undersigned 
Veteran's Law Judge (VLJ) in Cleveland, Ohio, in July 2008.  
During the hearing, the veteran withdrew his appeal for 
service connection for trench foot; therefore, that claim 
will not be further addressed.  A transcript of the hearing 
has been associated with the claims file.

The issue of service connection for metastatic squamous cell 
carcinoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently have a skin condition related 
to or caused by his active service.




CONCLUSION OF LAW

Service connection for a skin condition, claimed as jungle 
rot, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, such notice was provided in March 
2006, after the rating decision on appeal, but any timing 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

Here, the VCAA duty to notify was otherwise satisfied by way 
of letters sent to the veteran in May 2004 and September 2005 
that fully addressed all three notice elements and was sent 
prior to the initial RO decision in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no establishing that an event, injury, 
or disease occurred in service causing the claimed skin 
condition nor is there evidence establishing that the 
condition manifested during an applicable presumption period.  
Moreover, the medical evidence of record does not suggest 
that the post-service problems are related to service.  
Therefore, a VA examination is not necessary for a fair 
adjudication of the claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA outpatient treatment records, and private medical 
records.  The veteran submitted private treatment records and 
letter opinions from private medical providers, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

Service connection may be established for disabilities due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's DD Form 214 indicates that the veteran served 
in Vietnam and that he was awarded the Combat Infantryman 
Badge, Vietnam Service Medal, Vietnam Campaign Medal, and 
Purple Heart.  As there is evidence in the record that the 
veteran served in Vietnam and was exposed to an herbicide 
agent, to include Agent Orange, during military service, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) apply.

Service treatment records show that the veteran was treated 
in September 1966 for a rash on his face.  The physical 
examination identified the rash as infected lesions on the 
face.  The veteran was prescribed soapy soaks and dressing 
changes daily.  In May 1967, the veteran was treated for 
warts on his fingers.  Other than these two instances, the 
veteran was not treated for skin conditions in service.

With regard to the veteran's claim for service connection for 
a skin condition, medical records dated September 1996 show 
that the veteran had a spot on the left side of his face in 
the temporal area and a lump on the left side of his abdomen.  
Records dated October 1996 indicate that the veteran had a 
crusting lesion on the left cheek, which was identified as 
actinic keratosis.

Records dated April 2000 indicate that the veteran had 
multiple nests of melanocytes in the dermis and epidermal-
dermal junction in the low back.

Other records, dated May 2003 indicate that the veteran had 
nests of benign nevus cells on the posterior of his left ear.  
The records show that he had dysplastic nevus with mild 
dysplasia completely excised from his lower back and had a 
compound nevus on his right upper back.  The dermatologist 
treating the veteran submitted a letter in March 2004 
indicating that the veteran had had a number of moles removed 
over the past year, and that two had been dysplastic.

The veteran testified in July 2008 before the undersigned VLJ 
that he had been receiving treatment for the past 25 years 
for growths that reoccur on his face and other parts of his 
body.  The veteran testified that his primary dermatologist 
passed away, but that he had treated the veteran for 
melanomas and pre-cancerous lesions.

The veteran further testified that he was exposed to the sun 
in Vietnam and with his employment with the postal service.  
He also indicated his awareness that sun exposure is related 
to melanomas and skin cancers.

The Board notes that the veteran was not and has not been 
diagnosed with chloracne or other acneform diseases 
consistent with chloracne, or any other presumptive disease 
listed under 38 C.F.R. § 3.309(e).  Therefore, the veteran is 
not entitled to presumptive service connection.

Though the veteran has not been diagnosed with a condition 
listed under the presumptive diseases associated with 
herbicide exposure, service connection may be shown on a 
direct basis.  However, the evidence shows that the veteran 
was not diagnosed with any skin condition (malignant tumor) 
within one year of separation from service and shows that the 
veteran was not treated for a skin condition until 1996, or 
twenty-eight years after separation from service.  

There is no competent (medical) evidence in the record that 
is suggestive of a possible nexus between the veteran's skin 
conditions and his active service.  The veteran provided an 
article that gives a general overview of skin cancer; 
however, with regard to medical treatise evidence, the Court 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the treatise evidence 
submitted by the appellant is not accompanied by the opinion 
of any medical expert.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.   See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).   Here, crucially, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case. 

The Board recognizes that under 38 C.F.R. § 3.159(c)(4)(i), 
VA has a duty to provide a VA medical examination or obtain a 
medical opinion once a claimant has established that he has a 
current (or persistent/recurrent) disability that may be 
related to an event, injury, or disease in service.  Here, 
the veteran has not submitted any clinical or textual medical 
evidence suggesting that his skin condition, claimed as 
jungle rot, might be related to his service.  Private 
treatment records associated with the claims file only note 
the finding of benign nevus cells and dysplastic nevus with 
mild dysplasia nevus cells and the treatment of those 
findings; there is nothing in the records that suggests the 
veteran's skin condition may be related to his service.  The 
veteran's own statements relating his skin condition to his 
service (specifically to herbicide exposure therein) are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's skin condition is related to his service, and 
against the claim of service connection for a skin condition. 
Accordingly, the claim for service connection for a skin 
condition must be denied.

ORDER

Service connection for a skin condition is denied.


REMAND

The veteran also seeks service connection for his metastatic 
squamous cell carcinoma and has provided two nexus opinions 
from private medical providers that indicate the possibility 
that the disease is related to the veteran's service, 
including exposure to Agent Orange.

The veteran submitted a letter from Dr. T.M.S., M.D., dated 
August 2006, that states that since the veteran's neck 
dissection in 2005, the primary source of the tumor has not 
been identified.  He stated that these cancers are typically 
seen in people with a history of tobacco use and stated that 
the veteran does not have a history of tobacco use.  He 
indicated that the veteran has a metastatic cancer to the 
right neck with unknown primary.

Dr. T.M.S. stated that based on the veteran's history of 
exposure to Agent Orange and given the location of the 
veteran's cancer of the neck, that it is very likely that the 
primary started in the airway.  He further stated that it is 
also possible given the known carcinogenic effect of Agent 
Orange that exposure has caused the veteran's carcinoma.  He 
opined that this is especially likely since the veteran does 
not have the usual risk factors such as tobacco use.

The veteran submitted a second letter from Dr. T.M.M., M.D.  
Dr. T.M.M. stated that the veteran had undergone a right 
radical neck dissection for treatment of a metastatic 
moderately differentiated squamous cell carcinoma involving a 
lymph node on the right side of the neck.  He stated that the 
primary tumor site is not known but that statistically, the 
most likely site for an occult primary is within the upper 
aerodigestive tract.

Dr. T.M.M. further stated that the veteran has never been a 
smoker and that it could be possible that Agent Orange 
exposure played a role in the veteran subsequently developing 
his squamous cell carcinoma.  In closing, he again emphasized 
that the primary source of the cancer is not known, but 
statistically, he would favor a primary tumor site within the 
upper airway.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service,  respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) shall be service 
connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Given that there is evidence of record that indicates that 
the current disability may be associated with service, the 
Board finds that the claim should be remanded for a VA 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's squamous cell carcinoma.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After review of the claims file and 
examination of the veteran, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the veteran's squamous cell carcinoma of 
the neck is causally related to service, 
to include herbicide exposure.

If the examiner finds no such 
relationship, the examiner should 
identify, if possible, the primary site of 
the veteran's metastatic squamous cell 
carcinoma.  If such identification is not 
possible, the examiner should so state and 
explain why.   

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, a printed (typewritten) report.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


